Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application NL2023689 filed on 08/22/2019. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 35 U.S.C. 119(b).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/999,316. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Claim Objections
Claims 1, 17, 18 and 20 are objected to because of the following informalities:
Claim 1, last line “a vehicle” should read --the vehicle--.
Claim 17, line 5 “a vehicle” should read --the vehicle--.
Claim 18, line 5 “a vehicle” should read --the vehicle--.
Claim 20, lines 2 and 6 “a vehicle” should read --the vehicle--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 6-8, 13-15 and 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WITTIG (DE 102014113203 A1).
Regarding claim 1, WITTIG teaches an in-ground lifting system (underfloor lift 10) for lifting a vehicle (vehicle 50) (see Figs. 1-4), the lifting system comprising: a pit (par. 0065 and 0072: pit) provided with a pit frame (par. 0077: frame to which sensor 68 is arranged); two or more moveable lifting devices (lifting columns 12, 14 and 16) configured for moving in the pit; and a system controller (par. 0012, 0020, 0021, 0027, 0036, 0037: control device) configured for defining at least one set of lifting devices from available lifting devices for lifting a vehicle.
Regarding claim 2, WITTIG teaches the system controller is configured for defining two or more sets of lifting devices (par. 0020: “control device can be designed to move lifting columns of the lifting platform relative to one another on the basis of the vehicle position reference”; also see Fig. 1 with three lifting columns; par. 0079: “The control of the lifting platform 10 can roughly include moving at least one of the lifting columns 12 , 14 in the longitudinal direction 30”).
Regarding claim 3, WITTIG teaches the system controller is configured for lifting multiple vehicles (par. 0008: “able to lift different types of vehicle”; par. 0027: “different vehicle types”).
Regarding claim 4, WITTIG teaches one or more mobile lifting columns (par. 0070: “he lifting columns 14 and 16 are accommodated so as to be longitudinally displaceable”).
Regarding claim 6, WITTIG teaches the system controller comprises a central controller (control device 42) that is configured for controlling multiple sets of lifting devices (see Figs. 3 and 4; par. 0075: “The lifting platform 10 can also have a control device 42 which is coupled to a position detection system 44. The position detection system 44 can be designed, for example, to detect current positions of the lifting columns 12 , 14 in the longitudinal direction 30”.
Regarding claim 7, WITTIG teaches the pit comprises a number of modular pit structures (par. 0050: “conventional lifting platforms, for example, can be upgraded or converted in a simple manner by retrofitting the corresponding sensor system and adapting or expanding the control device”.
Regarding claim 8, WITTIG teaches the individual lifting devices comprise an individual hydraulic unit (par. 0066: “hydraulic drives”; par. 0069: “hydraulic lifting cylinders”; see Fig. 1).
Regarding claim 13, WITTIG teaches the moveable lifting device comprises a piston type lifting device (par. 0066: “hydraulic drives”; par. 0069: “hydraulic lifting cylinders”; see Fig. 1; par. 0070: “he lifting columns 14 and 16 are accommodated so as to be longitudinally displaceable”).
Regarding claim 14, WITTIG teaches the moveable lifting device comprises a scissor type lifting device (par. 0040 and 0066).
Regarding claim 15, WITTIG teaches a cover (par. 0072 and Fig. 1: “cover 38”).
Regarding claim 19, WITTIG teaches a method for configuring an in-ground lifting system (underfloor lift 10, step S10 in Fig. 7; see Figs. 1-4), the method comprising the steps of: defining the dimensions of the lifting system (par. 0087, 0015, 0049: “vehicle dimension”; note that vehicle is part of the lifting system); placing two or more moveable lifting devices in the pit (see Figs. 1-4); and providing a system controller par. 0012, 0020, 0021, 0027, 0036, 0037: control device) configured for defining at least one set of lifting devices from available lifting devices for lifting the vehicle (steps S32-S36 shown in Fig. 7).
Regarding claim 20, WITTIG teaches a method for lifting a vehicle (see Figs. 1-4), comprising the step of providing an in-ground lift according to in-ground lifting system (underfloor lift 10, step S10 in Fig. 7) for lifting the vehicle (vehicle 50), the lifting system comprising: a pit (par. 0065 and 0072: pit) provided with a pit frame (par. 0077: frame to which sensor 68 is arranged); two or more moveable lifting devices (lifting columns 12, 14 and 16) configured for moving in the pit; and a system controller (par. 0012, 0020, 0021, 0027, 0036, 0037: control device) configured for defining at least one set of lifting devices from available lifting devices for lifting the vehicle (step S32 in Fig. 7).

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Knapp (US Publication No. 2016/0039646).
Knapp teaches an in-ground lifting system (par. 1 and Fig. 1 “a lifting platform installed in a pit”) for lifting a vehicle (par. 1), the lifting system comprising: a pit (1) provided with a pit frame (see surrounding of 1); two or more moveable lifting devices (lifting devices 2 and 3) configured for moving in the pit (upward and downward movement); and a system controller (claim 11 “synchronizing controller”) configured for defining at least one set of lifting devices from available lifting devices for lifting a vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WITTIG in view of Stapensea et al. (US Publication No. 2016/0152454), hereinafter Stapensea.
Regarding claim 5, WITTIG teaches a central controller (control device 42); but does not explicitly teach a local controller for each individual lifting device.
Stapensea teaches a lifting system with four lifting devices (4) and further teaches “Control 20 can be designed for each lifting column 4 individually, or for the lifting columns 4 together” (par. 0047).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use a local controller for each individual lifting device rather than a central controller for the individual lifting devices. Because these two are art-recognized equivalents and one of ordinary skill in the art would have found it obvious to substitute local controllers for central controller. 
Regarding claim 17, WITTIG teaches an in-ground lifting system (underfloor lift 10) for lifting a vehicle (vehicle 50) (see Figs. 1-4), the lifting system comprising: a pit (par. 0065 and 0072: pit) provided with a pit frame (par. 0077: frame to which sensor 68 is arranged); two or more moveable lifting devices (lifting columns 12, 14 and 16) configured for moving in the pit; and a system controller (par. 0012, 0020, 0021, 0027, 0036, 0037: control device) configured for defining at least one set of lifting devices from available lifting devices for lifting the vehicle; the system controller is configured for defining two or more sets of lifting devices (par. 0020: “control device can be designed to move lifting columns of the lifting platform relative to one another on the basis of the vehicle position reference”; also see Fig. 1 with three lifting columns; par. 0079: “The control of the lifting platform 10 can roughly include moving at least one of the lifting columns 12 , 14 in the longitudinal direction 30”); the system controller comprises a central controller (control device 42) that is configured for controlling multiple sets of lifting devices (see Figs. 3 and 4; par. 0075: “The lifting platform 10 can also have a control device 42 which is coupled to a position detection system 44. The position detection system 44 can be designed, for example, to detect current positions of the lifting columns 12 , 14 in the longitudinal direction 30”; but WITTIG does not explicitly teach a local controller for each individual lifting device.
Stapensea teaches a lifting system with four lifting devices (4) and further teaches “Control 20 can be designed for each lifting column 4 individually, or for the lifting columns 4 together” (par. 0047).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use a local controller for each individual lifting device rather than a central controller for the individual lifting devices. Because these two are art-recognized equivalents and one of ordinary skill in the art would have found it obvious to substitute local controllers for central controller. 

Claims 9-10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WITTIG in view of Elliott et al. (US Publication No. 2021/0309499), hereinafter Elliott.
Regarding claims 9-10 and 12, WITTIG does not teach a regenerative energy system configured for charging the energy system when lowering the vehicle.
Elliott in par. 0086 teaches the claimed regenerative energy system “capable of converting force or heat into electrical charge for storage in an attached battery. The attached battery may be configured to expend charge while raising a vehicle (e.g., by providing charge to a motor), and then be at least partially recharged while lowering the vehicle.” This is a continuous charging system which charges the battery with every lowering operation of the lifting system.It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use a regenerative energy system in lifting system of WITTIG. Doing so would increase operation duration of the lifting system with a single charge of the batteries.

Claims 9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WITTIG in view of Jaipaul (US Publication No. 2017/0081158).
Regarding claims 9, 11 and 16, WITTIG does not teach a wireless charging energy system.Jaipaul teaches a vehicle lifting system with a wireless charging energy system “such that the lift 22 can be continuously charged while the lift 22 is out of range of a physical recharging power source or when it is otherwise impractical to use a physical recharging power source” (par. 0009). Also see par. 0011-0013 and 0026 “the batteries 42 of the lifts 22 can be charged wirelessly (i.e., without the need for a physical connection).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use wireless charging energy system in lifting system of WITTIG. Doing so would make the device capable of operating while getting charged wirelessly when wired charging is not practical.
Regarding claim 18, WITTIG teaches an in-ground lifting system (underfloor lift 10) for lifting a vehicle (vehicle 50) (see Figs. 1-4), the lifting system comprising: a pit (par. 0065 and 0072: pit) provided with a pit frame (par. 0077: frame to which sensor 68 is arranged); two or more moveable lifting devices (lifting columns 12, 14 and 16) configured for moving in the pit; and a system controller (par. 0012, 0020, 0021, 0027, 0036, 0037: control device) configured for defining at least one set of lifting devices from available lifting devices for lifting the vehicle. However WITTIG does not teach a regenerative energy system configured for charging the energy system when lowering the vehicle.
Elliott in par. 0086 teaches the claimed regenerative energy system “capable of converting force or heat into electrical charge for storage in an attached battery. The attached battery may be configured to expend charge while raising a vehicle (e.g., by providing charge to a motor), and then be at least partially recharged while lowering the vehicle.” This is a continuous charging system which charges the battery with every lowering operation of the lifting system.It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use a regenerative energy system in lifting system of WITTIG. Doing so would increase operation duration of the lifting system with a single charge of the batteries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723